DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15-21 are cancelled.  Claim 26 is newly added.  Claims 1-14 and 22-26 are pending where claims 1, 5-7, 9-13, 24 and 25 have been amended.  Claims 22 and 23 are withdrawn from consideration and claims 1-14 and 24-26 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 102/103 and § 103 rejections of the claims have been maintained.
Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26 recites the limitation “about 0.01% to about 0.01%, by weight” instead of “about 0.01%, by weight.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0132182 A1 to Comoret (cited by applicant in IDS) in view of the evidentiary reference “Aluminum and Aluminum Alloys” by Sanders.
Regarding claim 1, Comoret discloses an 8000-series aluminum alloy comprising : aluminum; 3000 wt ppm iron, 1700 wt ppm copper, and 1000 wt ppm erbium (Comoret, para [0010-0038], Examples, para [0112-0134], Table 1, alloy A1)
 (lying within the instantly claimed range of about 0.30% to about 0.80%, by weight, iron; about 0.10% to about 0.30%, by weight, copper; and about 0.001% to about 0.10%, by weight, of a rare-earth element (REE) selected from one or both of erbium and ytterbium). 
Regarding the instantly claimed Si content of “about 0.01% to about 0.20%, by weight, silicon,” Comoret discloses that the alloy of Comoret contains unavoidable impurities including Si in an amount of no more than 1.50 wt%, preferably at most 0.10 wt% (Comoret, para [0034-0036]).  Sanders discloses that the impurity content of Si in an aluminum alloy is from 0.05 to 0.1% (Sanders, page 305, “11. Aluminum Alloys”), lying wholly within the instantly claimed ranges.  As such, the Si content of alloy A1 of Sanders is expected to lie wholly within the instantly claimed ranges.  Alternatively, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of silicon content of Comoret including the instantly claimed because Comoret discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed “8000-series alloy,” the presence of the elements iron and erbium in the alloy appear to qualify the alloy as an “8000-series alloy.”  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Comoret would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Comoret has the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 2, alloy A1 of Comoret lies within the instantly claimed range of about 0.005% to about 0.1%, by weight, of the REE. 

Claim(s) 1, 2 and 24 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN101948971B to Lin (an English language machine translation has been relied upon for examination purposes) in view of the evidentiary reference “Aluminum and Aluminum Alloys” by Sanders.
Regarding claim 1, Lin ‘971 discloses an aluminum alloy comprising : aluminum; 0.42 wt% iron, 0.12 wt% copper, and 0.08 wt% erbium (Lin ‘971, abstract, Example 6, para [0058-0064]) (lying within the instantly claimed range of about 0.30% to about 0.80%, by weight, iron; about 0.10% to about 0.30%, by weight, copper; and about 0.001% to about 0.10%, by weight, of a rare-earth element (REE) selected from one or both of erbium and ytterbium). 
Regarding the instantly claimed Si content of “about 0.01% to about 0.20%, by weight, silicon,” Lin ‘971 discloses that the alloy of Lin ‘971 contains Si as an impurity in an amount of no more than 0.1 wt% (Lin ‘971, para [0007-0010]).  Sanders discloses that the impurity content of Si in an aluminum alloy is from 0.05 to 0.1% (Sanders, page 305, “11. Aluminum Alloys”), lying wholly within the instantly claimed ranges.  As such, the Si content of alloy A1 of Sanders is expected to lie wholly within the instantly claimed ranges.  Alternatively, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of silicon content of Lin ‘971 including the instantly claimed because Lin ‘971 discloses the same utility throughout the disclosed ranges.
Regarding the instantly claimed “8000-series alloy,” the presence of the elements iron and erbium in the alloy appear to qualify the alloy as an “8000-series alloy.”  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Lin ‘971 would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Lin ‘971 has the same composition.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 2, example 6 of Lin ‘971 lies within the instantly claimed range of about 0.005% to about 0.1%, by weight, of the REE. 
Regarding claim 24, example 7 of Lin ‘971 contains 0.52 wt% iron, 0.15 wt% copper, and 0.08 wt% erbium (Lin ‘971, abstract, Example 7, para [0065-0071]) (lying within the instantly claimed range of about 0.44% to about 0.80%, by weight, iron; about 0.15% to about 0.30%, by weight, copper; and about 0.001% to about 0.10%, by weight, of a rare-earth element (REE) selected from one or both of erbium and ytterbium). 
Regarding the instantly claimed Si content of “about 0.02% to about 0.10%, by weight, silicon,” Lin ‘971 discloses that the alloy of Lin ‘971 contains Si as an impurity in an amount of no more than 0.1 wt% (Lin ‘971, para [0007-0010]).  Sanders discloses that the impurity content of Si in an aluminum alloy is from 0.05 to 0.1% (Sanders, page 305, “11. Aluminum Alloys”), lying wholly within the instantly claimed ranges.  As such, the Si content of alloy A1 of Sanders is expected to lie wholly within the instantly claimed ranges.  Alternatively, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of silicon content of Lin ‘971 including the instantly claimed because Lin ‘971 discloses the same utility throughout the disclosed ranges.

Claim Rejections - 35 USC § 103
Claims 1-14, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0132182 A1 to Comoret (cited by applicant in IDS).
Regarding claims 1-4 and 10, Comoret discloses an aluminum alloy comprising 500-3500 ppm copper, 1000-4000 ppm iron, and 250-5000 ppm erbium and at most 1.50%, preferably at most 0.10% by weight of a group of elements including magnesium and silicon (Comoret, para [0010-0038]), overlapping the instantly claimed composition ranges of instant claims 1-3.  The ranges of Comoret either overlap or lie close to the ranges of claims 4 and 10 depending on how exactly the word “about” is interpreted with respect to the iron content.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Comoret including the instantly claimed because Comoret discloses the same utility throughout the disclosed ranges.  Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the composition of Comoret is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.
Regarding claims 5-9 and 11-14, alloy A1 of Comoret has an %IACS of 61.1% (Comoret, Table 1, Alloy A1), lying within the instantly claimed range of an electrical conductivity of about 60.5% or greater when measured in accordance with the International Annealed Copper Standard ("IACS").  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Comoret would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Comoret has the same or substantially the same composition.  
Regarding claims 24-26, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the composition of Comoret is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.
Claims 1-14, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN101948971 to Lin (an English language machine translation has been relied upon for examination purposes).
Regarding claims 1-4, 10, 24 and 25, Lin ‘971 discloses an aluminum alloy comprising 0.01-0.3 wt% copper, 0.3-1.0 wt% iron, and 0.05-0.8 wt% erbium, 0.01-0.3 wt% Mg, and no more than 0.1 wt% Si (Lin ‘971, para [0007-0010]), overlapping the instantly claimed composition ranges of instant claims 1-4, 10, 24 and 25.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Lin ‘971 including the instantly claimed because Lin ‘971 discloses the same utility throughout the disclosed ranges.  
Regarding the instantly claimed “8000-series alloy,” the presence of the elements iron and erbium in the alloy appear to qualify the alloy as an “8000-series alloy.”  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Lin ‘971 would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Lin ‘971 has the same composition.  
Regarding claims 5-9 and 11-14, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Lin ‘971 would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Lin ‘971 has the same or substantially the same composition.  
Claims 1-14 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN102978455 to Lin (an English language machine translation has been relied upon for examination purposes).
Regarding claims 1-4, 10 and 24-26, Lin ‘455 discloses an aluminum alloy comprising 0.01-1.6 wt% iron, 0.001-0.3 wt% copper, and 0.01-3.0 wt% erbium, 0.001-0.3 wt% Mg, and no more than 0.2 wt% Si (Lin ‘455, para [0029-0047]), overlapping the instantly claimed composition ranges of instant claims 1-4, 10 and 24-26.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Lin ‘455 including the instantly claimed because Lin ‘455 discloses the same utility throughout the disclosed ranges.  
Regarding the instantly claimed “8000-series alloy,” the presence of the elements iron and erbium in the alloy appear to qualify the alloy as an “8000-series alloy.”  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Lin ‘455 would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Lin ‘455 has the same composition.  
Regarding claims 5-9 and 11-14, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Lin ‘455 would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Lin ‘455 has the same or substantially the same composition.  
Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered but they are not persuasive.
Applicant argues that Comoret fails to disclose that the alloy comprises “about 0.1% to about 0.20%, by weight, silicon.”  This is not found persuasive because regarding the instantly claimed Si content of “about 0.01% to about 0.20%, by weight, silicon,” Comoret discloses that the alloy of Comoret contains unavoidable impurities including Si in an amount of no more than 1.50 wt%, preferably at most 0.10 wt% (Comoret, para [0034-0036]).  Sanders discloses that the impurity content of Si in an aluminum alloy is from 0.05 to 0.1% (Sanders, page 305, “11. Aluminum Alloys”), lying wholly within the instantly claimed ranges.  As such, the Si content of alloy A1 of Sanders is expected to lie wholly within the instantly claimed ranges.  Alternatively, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of silicon content of Comoret including the instantly claimed because Comoret discloses the same utility throughout the disclosed ranges.
Applicant argues that Comoret discloses silicon an an unavoidable impurity whereas the instant claims are directed to intentionally added silicon.  This is not found persuasive because the amount of silicon recited in the instant claims overlaps or lies within the amount of silicon found as an unavoidable impurity in Comoret.
Applicant argues that the claimed range of iron of instant claims 4, 10, 24 and 25 falls outside of the range of iron of Comoret.  This is not found persuasive because a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the composition of Comoret is close enough to the instantly claimed composition range that one of ordinary skill in the art would expect them to have the same properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738